                                           Case 19-33568-mvl7 Doc 71 Filed 07/31/20                           Entered 07/31/20 17:39:28                      Page 1 of 1

                                                                                      Form 1
                                                                                                                                                                                                    Page: 1
                                                                  Individual Estate Property Record and Report
                                                                                   Asset Cases
Case No.:     19-33569-SGJ-7                                                                                                         Trustee Name:        (631510) Diane G. Reed
Case Name:      CAPITAL PARK MANAGEMENT COMPANY, LL                                                                                  Date Filed (f) or Converted (c): 10/29/2019 (f)
                                                                                                                                     § 341(a) Meeting Date:       01/06/2020
For Period Ending:     06/30/2020                                                                                                    Claims Bar Date:

                                                   1                                         2                              3                            4                      5                          6

                                           Asset Description                              Petition/                 Estimated Net Value           Property Formally         Sale/Funds                Asset Fully
                                (Scheduled And Unscheduled (u) Property)                Unscheduled            (Value Determined By Trustee,         Abandoned            Received by the          Administered (FA)/
                                                                                           Values                 Less Liens, Exemptions,        OA=§554(a) abandon.          Estate                Gross Value of
  Ref. #                                                                                                              and Other Costs)                                                             Remaining Assets

    1       There are no assets listed on Schedule B.                                                  0.00                               0.00                                              0.00                        FA

    1       Assets              Totals       (Excluding unknown values)                               $0.00                             $0.00                                           $0.00                      $0.00



        Major Activities Affecting Case Closing:
                                      7/31/20 -- This case was commenced by the filing on October 29, 2019 of an involuntary Chapter 7 petition by Portfolio Secure Lone, LLC (“PSL”). An
                                      order for relief was entered in this case on November 26, 2019, and the trustee was thereafter appointed. This case is being jointly administered with
                                      the affiliated Chapter 7 cases of Eric Blue (Case No. 19-33568) and Capital Park Private Equity Partners, LLC (Case No. 19-33571). An initial meeting
                                      of creditors was scheduled for this case on January 6, 2020, but was not held due to the debtor’s representative, Eric Blue, failing to attend the meeting.
                                      Mr. Blue has also failed to attend rescheduled creditors meetings in this case. The assets, liabilities and financial affairs of this debtor are being
                                      investigated by the law firm of Baker Botts, LLP, which has been employed as special counsel to the trustee in this case. The trustee is holding no
                                      funds in this case.

        Initial Projected Date Of Final Report (TFR):                      04/30/2021                           Current Projected Date Of Final Report (TFR):                       04/30/2021
